



Exhibit 10.3


sprintlogo1a06.jpg [sprintlogo1a06.jpg]


Sprint - Executive Office




January 18, 2017


Roger Sole-Rafols                






Dear Roger:


I am pleased to inform you that the Compensation Committee approved you to
receive a special retention incentive because of your critical role in the
company.


This retention incentive consists of one payment to be made on January 27, 2017
totaling $200,000.


Your signature indicates that you agree to repay the retention incentive if you
are no longer employed by the Company (unless employment is terminated by the
Company without cause, or is due to death or disability) through the 12-month
anniversary of the January 27, 2017 payment date.
 
Please scan and e-mail a signed copy of this letter, confirming your acceptance
to me. I look forward to your ongoing contributions toward the company’s
success.


Best Regards,




/s/ Marcelo Claure
Marcelo Claure
President & CEO






Accepted by:
Roger Sole-Rafols, CMO






                            
Date







